Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered December 6, 1988, convicting defendant, after a jury trial, of criminal sale and possession of a controlled substance in the fifth degree, and sentencing him as a second felony offender to concurrent indeterminate terms of imprisonment of from 2½ to 5 years, unanimously affirmed.
*541Viewing the evidence in a light most favorable to the prosecution (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), we find it legally sufficient to establish the defendant’s guilt beyond a reasonable doubt, and we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Defendant’s challenge to the court’s charge on the conflicting inferences to be drawn from the evidence is unpreserved as a matter of law (CPL 470.05 [2]), and we decline to review in the interest of justice. In any event, the court’s single remark did not diminish the prosecutor’s burden of proof, which was adequately conveyed by the court’s charge as a whole. (Cf., People v Getch, 50 NY2d 456, 466.) Concur—Murphy, P. J., Rosenberger, Asch, Smith and Rubin, JJ.